ON MOTION
ORDER
BRYSON, Circuit Judge.
The parties jointly move to remand this appeal so that they can litigate the issue of infringement in light of the United States Supreme Court’s recent decision in Limelight Networks, Inc. v. Akamai Technologies, Inc., — U.S. -, 134 S.Ct. 2111, 189 L.Ed.2d 52 (2014). In the district court, the parties jointly stipulated to induced infringement and proceeded to trial only on validity. As part of that stipulation, however, appellants reserved the right to litigate infringement if the Supreme Court granted the then-pending petition for writ of certiorari in Akamai and reversed or vacated this court’s decision.
Accordingly,
It Is ORdered That:
(1) The motion is granted. This case is remanded for further proceedings consistent with this order.
(2) Each side shall bear its own costs.